EXHIBIT 10.1(i)(l)

FINAL PLAN

SENSIENT TECHNOLOGIES CORPORATION

NON-EMPLOYEE DIRECTORS’ RETIREMENT PLAN

(Amended and Restated as of January 1, 2009)

Pursuant to a resolution adopted on September 9, 1982, the Board of Directors of
the Universal Foods Corporation, the predecessor company to Sensient
Technologies Corporation (the “Company”), adopted a program providing retirement
benefits to certain board members after they ceased service as a board member
(the “Plan”). Effective as of January 1, 2009, the Plan, then known as the
Sensient Technologies Corporation Non-Employee Director Retirement Plan was
restated by the Company, as set forth herein, to constitute a written plan
document in compliance with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) and to reflect the previous elimination of attainment of
a mandatory retirement age as a condition for the receipt of benefits.

1. PURPOSE. The Plan is an unfunded retirement plan for Eligible Directors (as
defined in Section 2) of the Board of Directors of the Company (the “Board”)
who, during the period they are receiving benefits under this Plan, are
available for consultation by the Chairman of the Board.

2. ELIGIBLE DIRECTOR. An “Eligible Director” means a member of the Board who:
(i) is not currently an employee of the Company or any of its subsidiaries;
(ii) has served at least one (1) year as a member of the Board; and (iii) has
not been convicted of any act of fraud, theft or embezzlement, and who has not
committed any of the following acts, either while a member of the Board or at
any other time, which is substantially injurious to the Company: dishonesty,
gross misconduct, or willful disclosure of confidential information regarding
the Company or its plans, prospects or opportunities.

3. RETIREMENT BENEFITS

(a) The Plan benefits set forth in Section 3(b) below will be paid, subject to
Section 4 and 5 below, to each Eligible Director who, after his or her status as
a Board member ceases, agrees to be available for consultation with the Chairman
of the Board concerning the business and affairs of the Company and in fact
makes himself or herself reasonably available for consultation upon any request
by the Chairman of the Board without any compensation except as expressly
provided herein. The Company also shall promptly reimburse such Eligible
Director for reasonable expenses incurred by such Eligible Director in providing
such services.

(b) Each Eligible Director shall be eligible to receive an annual benefit equal
to the annual retainer he or she is receiving at the time of his or her
departure from the Board for a period equal to the Eligible Director’s years of
service on the Board. This benefit shall be payable in quarterly installments at
the same time as quarterly installments are paid to non-employee directors
currently serving on the Board commencing on the first day of the calendar
quarter immediately following the Eligible Director’s departure from the Board.



--------------------------------------------------------------------------------

4. EFFECT OF DEATH. Any payments being made hereunder shall automatically cease
upon the death of the Eligible Director and no benefits shall be paid to any
other person.

5. COMPETITION AND CONFIDENTIAL INFORMATION. An Eligible Director shall be
entitled to receive any future Plan benefit payments only if and for so long as
he or she (a) does not engage in any business or activity directly competitive
with the business of the Company and (b) except as may otherwise be expressly
approved by the Company, holds all confidential Company information in strict
confidence.

6. MISCELLANEOUS

(a) The right to receive any payment under the Plan shall not be transferable or
assignable or shall not be subject to any lien, obligation or liability of any
Eligible Director or any other person.

(b) All amounts payable under this Plan are unfunded and unsecured benefits and
shall be paid solely from the general assets of the Company and any rights
accruing to an Eligible Director shall be those of a general, unsecured
creditor; provided, however, that the Company may establish a grantor trust to
pay part or all of its Plan payment obligations.

(c) Except as otherwise provided herein, the Plan shall be binding upon the
Company, its successors and assigns, including but not limited to any
corporation which may acquire all or substantially all of the Company’s assets
and business or with or into which the Company may be consolidated or merged.

(d) The Board may at any time amend or terminate the Plan provided that no
amendment or termination shall impair the rights of an Eligible Director to
receive, or continue to receive, the payments to which the Eligible Director
would have been entitled hereunder had the Eligible Director ceased to be a
Board member immediately preceding such termination or amendment.

(e) Nothing in the Plan shall be deemed to create any obligation on the part of
the Board to nominate any person who is or who might become an Eligible Director
for reelection as a member of the Board.

(f) It is the intention of the Company that this Plan comply with the
requirements of Section 409A of the Code and any guidance issued thereunder, and
the Plan shall be interpreted, construed, operated and administered in
accordance with Section 409A of the Code. Notwithstanding anything in this Plan
to the contrary, the Company makes no representations regarding the tax
treatment of any payments or benefits under this Plan, whether pursuant to the
Code, federal, state or local tax laws or regulations.

 

2



--------------------------------------------------------------------------------

(g) The Company shall indemnify the Eligible Director if the Eligible Director
incurs additional tax under Section 409A of the Code as a result of a violation
of Section 409A of the Code under this Plan (an “Indemnified Section 409A
Violation”) that occurs as a result of(1) the Company’s clerical error (other
than an error caused by erroneous information provided to the Company by the
Eligible Director), (2) the Company’s failure to administer this Plan in
accordance with its written terms (such written terms, the “Plan Document”), or
(3) on or after January 1, 2009, the Company’s failure to maintain the Plan
Document in compliance with Section 409A of the Code; provided, that the
indemnification set forth in clause (3) shall not be available to the Eligible
Director if (x) the Company has made a reasonable, good faith attempt to
maintain the Plan Document in compliance with Code Section 409A but has failed
to do so or (y) the Company has maintained the Plan Document in compliance with
Section 409A of the Code but subsequent issuance by the Internal Revenue Service
or the Department of the Treasury of interpretive authority results in the Plan
Document not (or no longer) complying with Section 409A of the Code (except
that, if the Company is permitted by such authority or other authority to amend
the Plan Document to bring the Plan Document into compliance with Section 409A
of the Code and fails to do so, then such indemnification shall be provided).

(i) In the event of an Indemnified Section 409A Violation, the Company shall
reimburse the Eligible Director for (1) the 20% additional income tax described
in Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Eligible
Director incurs the 20% additional income tax as a result of the Indemnified
Section 409A Violation), and (2) any interest or penalty that is assessed with
respect to the Eligible Director’s failure to make a timely payment of the 20%
additional income tax described in clause (1), provided that the Eligible
Director pays the 20% additional income tax promptly upon being notified that
the tax is due (the amounts described in clause (1) and clause (2) are referred
to collectively as the “Section 409A Tax”).

(ii) In addition, in the event of an Indemnified Section 409A Violation, the
Company shall make a payment (the “Section 409A Gross-Up Payment”) to the
Eligible Director such that the net amount the Eligible Director retains, after
paying any federal, state, or local income tax or FICA tax on the Section 409A
Gross-Up Payment, shall be equal to the Section 409A Tax. The Eligible Director
shall reasonably cooperate with measures identified by the Company that are
intended to mitigate the Section 409A Tax to the extent that such measures do
not materially reduce or delay the payments and benefits to the Eligible
Director hereunder.

(h) This Plan shall be construed, regulated and administered in accordance with
the laws of the State of Wisconsin.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed this 4
th day of December, 2008.

 

SENSIENT TECHNOLOGIES CORPORATION

By:

 

/s/ Douglas S. Pepper

  Douglas S. Pepper   Vice President, Administration

 

ATTEST: By:  

/s/ John L. Hammond

  John L. Hammond   Senior Vice President, General Counsel   and Secretary

 

4